--------------------------------------------------------------------------------

EXHIBIT 10.5

TO:      The Purchasers of WifiMed Holdings Company, Inc. 10% Convertible
Debentures and Warrants

To Whom It May Concern:

It is my understanding that the Company is contemplating entering into a
Purchase Agreement dated May 13, 2008 ("Purchase Agreement") and that the
Purchase Agreement requires (i) the vote by the stockholders of the Company to
approve an amendment to the Company's articles or certificate of incorporation
that increases the number of authorized shares of Common Stock from 75,000,000
to at least 500,000,000 (the "Amendment") and (ii) the filing by the Company of
the Amendment with the Secretary of State of the State of Nevada and the
acceptance of the Amendment by the Secretary of State of the State of Nevada.

            This letter will confirm my agreement to the following:

Until such time that the Company's number of authorized shares of common stock
is increased to 500,000,000 shares in accordance with the above paragraph, I
agree

1)      to waive any rights that I may have, pursuant to any warrants, options,
or other convertible instruments, that require the Company to maintain a reserve
for the shares underlying such instruments; and

2)      not to exercise any warrants, options, or other convertible instruments
of which I am the owner or beneficial owner.

This agreement is given in consideration of, and is conditioned upon, the
execution of the Securities Purchase Agreement and funding being received by the
Company thereunder. 

Date:  May __, 2008

By:  _________________________________________

   

Shareholder Name

Name

   

Shares of Common Stock
Equivalents Beneficially Owned

 